 In the MatterOfMUTUALDISTRIBUTINGCOMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,A. F. OF L., LOCAL No. 81Case No. 341-RC-96.-Decided January 18, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The labor organization named below claims to represent certainof the employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.`*Houston, Reynolds, and Murdock.The Employeris a partnershipregisteredunder the laws of North Carolina and is en-gaged at Raleigh,North Carolina, in thewholesale distribution of wine.During the 8month preceding the hearing, the Employerpurchased wine to a value in excess of $240,-000, substantially all of which Has purchased outside the State of NorthCarolina.Duringthe sameperiod itsold and delivered wine to a value in excess of $240,000,all of whichwas sold anddelivered within the StateContrary to the contentionof the Employer, wefind that itis engaged in commercewithinthe meaningof the Act.Matter of CasteelDistributingCo et at ,76 N. L R B. 153 ;Matterof Peoria Wholesale Liquor DistributorsAssociation,etat , 74 N L.R B 208.2TheEmployer moved to dismiss the petition on the ground that less than 30 percentof the employees in the unit claimed desire to be represented by the Petitioner. It iswellsettled thatthe showing of interest is an administrative matter,not subject to director collateralattack.Matter of Amos Molded Plastics Division of Amos Thompson Corp.,79 N L.R B. 33.81 N. L.R. B., No. 32.208 MUTUAL DISTRIBUTING COMPANY2094.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All drivers and checkers, excluding salesmen, clerical employees,watchmen, and supervisors 3 as defined by the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented, for pur-poses of collective bargaining, by the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,A. F. of L., Local No. 81.8Prom the testimony offered by the Employer,itappears that one H B Alford hasauthority to hire and discharge and has exercised that authority.He will be excludedfrom the unit as a supervisor.